Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 10/28/2020 has been entered.   Claims 1-3, 5-17 and 19-21 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 15-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamizawa et al. (US 2013/0204398, hereinafter “Minamizawa”).
Regarding claim 15, Minimizawa discloses a computer-implemented method of identifying an entity, the method comprising: 
providing at least a first value and a second value to a respective first device and second device (¶ [0017], An access control system of the present invention includes an access control device, which includes a relationship information generation unit which generates relationship information, based on object information relating to a first user and the object information relating to a second user, including relationship between said users, a relationship storage unit which stores said relationship information, and an access assessment unit which assesses a control state of access requested to said second user from said first user based on said relationship information; a user is equivalent to the claimed “entity”);
providing the entity, by the first and second devices, with the at least first and second values (¶ [0017]); and 
using the at least first and second values, by the entity, to identify the entity to an identifying entity (¶ [0055], trust levels could be a first value and a second value).
Regarding claim 16, Minimizawa discloses the method of claim 15, wherein the first and second devices are identified by the identifying entity prior to providing the at least a first and second values to the first and second devices (¶ [0017], identifying the users and devices before checking trust levels; Fig. 4: details).
Regarding claim 17, Minimizawa discloses the method of claim 15, further comprising identifying the entity to the first and second devices prior to providing the 
Regarding claim 19, Minimizawa discloses a computer-implemented method of identifying an entity, the method comprising: 
directly providing a first value, by an identifying entity, to the entity (¶ [0017]); 
providing a second value to at least a first device (Fig. 4);
providing the second value, by the at lease first device, to the entity (¶ [0017], identifying the users and devices); and 
using, by the entity, the first and second values to identify the entity to an identifying entity (¶ [0017], identifying the users, devices, and trust levels).
Regarding claim 20, Minimizawa discloses the method of claim 15, wherein if the entity is identified by the identifying entity then the method comprises at least one of: registering, enlisting and enrolling the entity with at least one of: a network, a platform, a server, a service and an application (¶ [0219] The reception device 41 can register a plurality of policy 330 with the access control device 12, however, for convenience of description here, it will describe using the first line of the policy 330 of FIG. 10 as the policy 330 which includes the reception person ID).
Regarding claim 21, Minimizawa discloses the method of claim 19, wherein if the entity is identified by the identifying entity then the method comprises at least one of: registering, enlisting and enrolling the entity with at least one of: a network, a platform, a server, a service and an application (¶ [0219] The reception device 41 can register a plurality of policy 330 with the access control device 12, however, for convenience of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minamizawa et al. (US 2013/0204398, hereinafter “Minamizawa”) in view of Hauser (US 8,539,603).
Regarding claim 1, Minimizawa discloses a computer-implemented method of validating an entity, the method comprising: 
obtaining, by at least a first system, a set of entity details related to the entity and including contact details (¶ [0017], An access control system of the present invention includes an access control device, which includes a relationship information generation unit which generates relationship information, based on object information relating to a first user and the object information relating to a second user, including relationship between said users, a relationship storage unit which stores said relationship information, and an access assessment unit which assesses a control state of access requested to said second user from said first user based on said relationship information; a user is equivalent to the claimed “entity”); 

selecting, based on the trust levels, a first and second contact details (¶ [0055], trust levels of 1 to 10; Fig 4. entity, contact details and trust levels info.); 
selecting, based on the first and second contact details, a respective first and second communication channels (Fig. 3, different communication channels for requester, recipient, and the system); and 
[authenticating] validating the entity by communicating with the entity over the first and second communication channels (Fig. 3, “access ok” is authentication checking for the requester and recipient to communicate).
While Minamizawa discloses authenticating, Minamizawa does not explicitly discloses validating.  Hauser discloses validating (col. 8, line 50-col. 9, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hauser into Minamizawa to provide additional validation measurements for authentication (Hauser, col. 8, line 50-col 9, line 9).
Regarding claim 2, Minamizawa in view of Hauser discloses the method of claim 1, further comprising: creating a record for the entity (¶ [0017], user’s data); including the entity details in the record (¶ [0017], user’s data in the storage); and providing the record to the at least first system (¶ [0017], providing user’s data for authentication).

associating, by a second system, a second set of trust levels with the set of entity details (Fig. 3, association carried out for authentication); and 
validating the entity based on the first and second sets of trust levels (Minamizawa, Fig. 3, ¶ [0055], authentication for the entity based on trust levels).
Regarding claim 5, Minamizawa in view of Hauser discloses the method of claim 1, wherein the entity details are time-stamped and wherein associating the entity with a trust level is based on time-stamps of entity details (Hauser, col. 3, lines 40-48, trust level based on a time-stamp).
Regarding claim 6, Minamizawa in view of Hauser discloses the method of claim 1, further comprising recalculating a trust level, by the at least first system, based on at least one of: a command, an event or a timer (Hauser, col. 3, lines 40-48, trust level based on a timer).
Regarding claim 7, Minamizawa in view of Hauser discloses the method of claim 1, further comprising: 
receiving from a registering entity, entity details related to the registering entity (Minamizawa, Fig. 4; ¶ [0017]); 
providing the entity details to at least one of the first system and a second system (Minamizawa, Fig. 4, detail of information); and 

Regarding claim 8, Minamizawa in view of Hauser discloses the method of claim 1, further comprising providing the at least first system with a reference for verifying an entity detail (Minamizawa, Fig. 4, reference information indicated).
Regarding claim 9, Minamizawa in view of Hauser discloses the method of claim 1, further comprising associating the entity with a trust level based on input from the entity (MInamizawa, ¶ [0015], Fig. 4).
Regarding claim 10, Minamizawa in view of Hauser discloses the method of claim 1, further comprising: receiving a request to search for an entity (MInamizawa, ¶ [0015], Fig. 4); sending one or more details related to the searched entity to at least one of the first system and a second system (Minamizawa, ¶ [0015], Fig. 4); and receiving from the at least one of the first and second systems information including at least one of: a detail and a trust level related to the searched entity (Minamizawa, ¶ [0015], Fig. 4).
Regarding claim 11, Minamizawa in view of Hauser discloses the method of claim 1, further comprising: automatically, by a search engine, obtaining entity details related to the entity; and automatically, by a validation unit adapted to communicate with at least one of the first system and a second system, validating the entity (Hauser; Minamizawa, ¶ [0015], Fig. 4).
Regarding claim 12, Minamizawa in view of Hauser discloses the method of claim 11, further comprising automatically crosschecking entity details obtained from a 
Regarding claim 13, Minamizawa in view of Hauser discloses the method of claim 1, further comprising associating an entity with a device based on receiving, from the at least first system, a confirmation that a current activity of the entity is related to the device (Minamizawa, ¶ [0319]; confirmation request).
Regarding claim 14, Minamizawa in view of Hauser discloses the method of claim 1, wherein the contact details are usable for contacting the entity over at least two platforms and wherein validating the entity includes contacting the entity using the at least two platforms (Minamizawa, Fig. 10, shown different platforms of applications).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walsh et al. (US 7,886,334) discloses a first user's trust level with regard to a second user can be determined by providing questions to the second user, with the questions based on a previously-collected knowledge base including information about the first user. The knowledge base may be assembled by prompting the first user for information and/or by scanning or otherwise collecting already-existing data about the first user, and may be distributed across a network, and in some embodiments the knowledge base or parts thereof is distributed to other users according to the trust level of those users..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435